                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
________________________________________________________________________

DONIEL CARTER

              Plaintiff,
                                                        Case No.: 18-cv-727
       v.

STATE OF WISCONSIN, DEPARTMENT OF CORRECTIONS,
c/o SECRETARY OF THE DEPARTMENT OF CORRECTIONS
JON LITSCHER

ERIKA WATSON (F/K/A ERIKA GRANSELL)

              Defendants.

________________________________________________________________________

             THE PARTIES’ JOINT RULE 26(f) PRELIMINARY
                   PRETRIAL CONFERENCE REPORT
________________________________________________________________________


       Pursuant to the Court’s Order Governing Preliminary Pretrial Conferences,

Plaintiff Doniel Carter, appearing by attorneys Lisa C. Goldman of DAVEY &

GOLDMAN and defendant Erika Watson, appearing by Attorney David J. Lang of Judge

Lang & Katers, LLC, submit this preliminary pretrial conference report. The attorneys

can be reached at the following numbers for purposes of the pretrial scheduling

conference:


              Attorneys Lisa Goldman and Bruce Davey: (608)630-9700;


              Attorney David Lang: 414-777-0778.

       Planning Meeting.




                                         1

      Case 2:18-cv-00727-PP Filed 11/07/18 Page 1 of 6 Document 17
        Through their attorneys, the parties have conferred regarding the basis of the

claims and defenses and the possibility of settlement. Specifically, regarding discovery

and the proposed schedule below, the parties conferred on Tuesday, October 16, 2018,

through attorneys Lisa Goldman of Davey & Goldman for plaintiff, and David J. Lang of

Judge Lang & Katers for defendant Watson. The parties have exchanged drafts of this

document as well until resolution was agreed upon as follows.

        Statement of the nature of the case

        Joint Statement.

        Nature of the Case. Plaintiff, Doniel Carter, was incarcerated in the Wisconsin

Prison System. Erika Watson was employed as a prison guard in the same prison and

was assigned to the area in which Mr. Carter was housed. She has supervisory authority

over his movements, his work, and other aspects of his life in prison. Mr. Carter alleges

he was sexually assaulted by Erika Watson on numerous occasions during his period of

incarceration. He also alleges other unlawful and demeaning conduct that defendant

Watson subjected him to and as elaborated on in the amended complaint.

        The Defendant has denied all allegations of wrongful conduct.

        Amendments and Joining New Parties.

        At this time, the parties anticipate further amendments to the pleadings and

joining new parties. Plaintiff should be required to join additional parties and amend the

pleadings by May 1, 2019. Defendants shall be required to join additional parties and

amend the pleadings by July 1 2019.

        Preliminary Disclosures.

        The parties will exchange disclosures pursuant to Rule 26(a)(1) by November 7,

2018.

                                            2

        Case 2:18-cv-00727-PP Filed 11/07/18 Page 2 of 6 Document 17
       Parties’ Discovery Plan.

       The parties jointly propose the following discovery plan:

       Discovery Subjects. Discovery may be needed on all allegations contained in the

Amended Complaint, the Answer to the Complaint, and all other pleadings that may be

filed in this matter including counterclaims and pleadings against other parties. Parties

anticipate written discovery, electronic discovery, and discovery by deposition. Because

many of the potential deponents are third parties and /or incarcerated some distance from

counsels’ offices, and whose contact information may not be readily available, the parties

anticipate the need for sufficient time to conduct discovery.

       Motions contemplated by the parties:             The parties anticipate summary

judgment pleadings. No other motions are contemplated at this time.

       Estimate length of trial: The parties anticipate a trial lasting one week and the

plaintiff has requested a jury trial as outlined in his complaint and amended complaint.

       Issues which might affect the scheduling the trial:             Plaintiff anticipates

amending the complaint to add additional parties and claims. Those parties will need

time to conduct discovery once added. That said, the parties understand the court is not

likely to set trial dates until after summary judgment pleadings have been filed and

decided. So, the goal would be to give the parties time to conduct discovery, to amend

the pleadings, and then to give those new parties time to get up to speed and participate in

summary judgment pleadings if so desired.

       Both parties have discussed each of the above issues: Both parties have

discussed the above issues.

       Discovery Cut-Off. All discovery shall be commenced in time to be completed

30 days before the scheduled trial.
                                             3

      Case 2:18-cv-00727-PP Filed 11/07/18 Page 3 of 6 Document 17
         Electronic Discovery. The parties have discussed and have identified anticipated

issues associated with the discovery of electronic information. The parties must come to

an agreement on such terms to locate the relevant documents. The parties will work with

each other in order to identify the most convenient format in which production may

occur.

         Discovery Procedures. The parties will engage in discovery and abide by the

limitations as set forth in the Federal Rules of Civil Procedure except as stipulated or

modified by Court order.

         Expert Witness Reports. The parties stipulate to and affirmatively request the

Court order reports from retained experts under Rule 26(a)(2) be due:

                        1. From plaintiff by May 1, 2019;

                        2. From defendants by August 1, 2019; and

                        3. Plaintiff’s rebuttal expert witnesses by October 15, 2019.

         Dispositive Motion Cut-Off. All dispositive motions shall be filed by October

15, 2019.

         Final Witness And Exhibit Lists. Final lists of witnesses and exhibits shall be

filed in accordance with the Federal Rules of Civil Procedure and the Court’s usual

practice and procedures.

         Other Items.

         Final Pretrial Conference. The parties request a final pretrial conference on or

         after January 2, 2020.

         Trial. The case(s) should be ready for trial on or after January 2, 2020.

         Related Cases. There are no related cases.



                                              4

         Case 2:18-cv-00727-PP Filed 11/07/18 Page 4 of 6 Document 17
       Receipt of Admissions of Fact/Documents/Stipulations as to Authenticity. The

parties will comply with the Federal Rules of Civil Procedure as to admissions, will

exchange relevant documents consistent with the Discovery Plan, see above, and will

seek to stipulate to authenticity wherever possible.

       Advance Rulings from the Court.           The parties do not currently contemplate

needing advance rulings from the Court on any evidentiary matters.

       Need to Limit Rule 702 Testimony. The parties do not currently contemplate a

need to limit testimony under Rule 702, Fed. R. Evid.

Dated: November 7, 2018

DAVEY & GOLDMAN

        /s/ Lisa C. Goldman
Lisa C. Goldman, SBN 1029893
Davey & Goldman
5609 Medical Circle, Suite 101
Madison, WI 53719
(608) 630-9700 (telephone)
 (608) 205-5645 (facsimile)
lgoldman@daveygoldman.com (email)
Attorney for the Plaintiff Doniel Carter

JUDGE LANG & KATERS, LLC

/s/ David J. Lange______________
David J. Lange, SBN
JUDGE LANG & KATERS, LLC
Attorneys for Defendant
Phone : 414-777-0778
-----




                                             5

       Case 2:18-cv-00727-PP Filed 11/07/18 Page 5 of 6 Document 17
                                  Certificate of Service

I hereby certify that on Saturday, Wednesday, November 7, 2018, I electronically filed

the document above with the Clerk of the Court using the ECF system which will send

notification of this filing to the defendants’ counsel of record who is a registered user on

this case.



Dated: November 7, 2018

                                                     DAVEY & GOLDMAN

                                                            /s/ Lisa C. Goldman
                                                     Lisa C. Goldman, SBN 1029893
                                                     Davey & Goldman
                                                     5609 Medical Circle, Suite 101
                                                     Madison, WI 53719
                                                     (608) 630-9700 (telephone)
                                                     (608) 205-5645 (facsimile)
                                                     lgoldman@daveygoldman.com (email)

                                                     Attorneys for Plaintiff




                                             6

       Case 2:18-cv-00727-PP Filed 11/07/18 Page 6 of 6 Document 17
